Citation Nr: 0324873	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

On October 23, 1998, the RO received the veteran's informal 
claim for nonservice-connected pension benefits.  In a July 
1999 rating decision, the RO granted the veteran's claim for 
pension benefits, but assigned an effective of January 1, 
1999.  The veteran responded by filing a notice of 
disagreement, wherein he argued that the effective date 
should have been the dated he filed his claim in October 
1998.  In an April 2001 rating decision, the RO agreed and 
assigned an effective date of October 23, 1998.   As this 
determination constitutes a full grant of the benefits 
sought, the issue of entitlement to an earlier effective date 
for nonservice-connected pension benefits is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

In several statements, the veteran appears to have raised the 
issue of entitlement to service connection for a left knee 
disability.  As this matter has not been procedurally 
developed for appellate review, the Board refers it back to 
the RO for appropriate action. 


REMAND

The veteran contends that he suffers PTSD as a result of his 
combat experiences in Vietnam.  Before the Board can decide 
this claim, however, additional action is necessary.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).

If VA determines that the veteran engaged in combat with the 
enemy and that his alleged stressor is combat related, then 
the veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

In this case, the veteran served in Vietnam and was awarded 
the Combat Infantryman Badge as a result of his participation 
in combat against the enemy.  Therefore, the veteran's lay 
statements may be accepted as conclusive evidence of the 
occurrence of his claimed stressors, which include being 
exposed to rocket and mortar attacks and returning fire 
against the enemy. 

It is unclear, however, whether the veteran currently has 
symptoms to support a diagnosis of PTSD.  The veteran was 
afforded VA psychiatric examinations in March 1993 and May 
1999, neither of which listed a diagnosis of PTSD.  Instead, 
VA examiners determined that the veteran suffered from 
schizophrenia, depression secondary to hypothyroidism, and 
alcohol dependence in alleged remission.  However, several 
private medical professionals determined that the veteran 
suffered from PTSD.  An April 1993 psychiatric evaluation 
report included a diagnosis of severe PTSD.  A November 1999 
psychiatric evaluation report also listed a diagnosis of 
PTSD, chronic, severe, which the examiner attributed to the 
veteran's war experience in Vietnam.  Again, however, several 
treatment records include various other psychiatric 
diagnoses, but not PTSD.  In light of these findings and in 
order to clarify the record, the veteran should be afforded a 
VA examination to determine whether he suffers from PTSD as a 
result of service.

The record also shows that additional evidence must be 
obtained before the Board can adjudicate this claim.  The 
veteran testified at a March 2001 hearing that he was 
receiving psychiatric treatment from several private health 
care providers.  He also indicated that he was receiving 
Social Security Administration (SSA) benefits.  However, it 
does not appear that these records have been obtained.  When 
VA is put on notice of the existence of SSA records, as here, 
VA must seek to obtain those records before proceeding with 
the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
see also Marciniak v. Brown, 10 Vet. App. at 204 . As such, 
all relevant SSA records need to be obtained and associated 
with the claims file.

The case is REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for psychiatric problems.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of this treatment which have not 
been associated with the claims file.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The RO should obtain the veteran's 
Social Security Administration (SSA) 
records, including all medical records 
which formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he currently has PTSD as a result 
of service.  All tests and studies deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
file with a copy of this REMAND should be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should be informed that, because 
the veteran has been awarded the Combat 
Infantryman Badge, any stressors alleged 
to have occurred during combat may be 
presumed to have occurred.  If the 
examiner concludes that the requirements 
for a diagnosis of PTSD related to 
service are not met, the basis for the 
conclusion should be explained.  The 
examiner should attempt to reconcile the 
various other psychiatric diagnoses of 
record.

4.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should then ensure that any 
further action deemed necessary to comply 
with the VCAA notice and duty to assist 
provisions is accomplished. 

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If in order, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the usual time to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



